DETAILED ACTION

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Imaging Element oxide semiconductor with In, Ga, Sn, and Zn atoms


Claim Objections
At the following locations, please make the following changes (additions, denoted by underlining) to provide better clarity, proper grammar, or proper antecedent basis:
In claim 2: wherein the relations 1.8 < (b+c)/a < 2.3 and 2.3 < d/a < 2.6 are satisfied.
In claim 7: wherein a mobility


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 3 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 3 recites the limitation “wherein b > 0 is satisfied” and depends from claim 2, which recites the limitation “the inorganic oxide semiconductor material layer is represented by InaGabSncZndOc,” and which depends from claim 1, which recites the limitation “and the inorganic oxide semiconductor material layer includes indium atoms, gallium atoms, tin atoms, and zinc atoms.”  Because claim 1 requires there to be gallium atoms, it is already necessary that b > 0. Thus, claim 3 does not further limit claims 1 or 2. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.




AIA  or Pre-AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.




Claim(s) 1-3, 5-9, and 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0054097 A1 (“O’Rourke”) in view of US 2016/0104734 A1 (“Hirose”). 
Claims 5-6 are evidenced by “Amorphous indium-gallium-zinc-oxide as electron transport layer in organic photodetectors” by H. Arora et al., Appl. Phys. Letter 106, 143301 (2015) (“Arora”) and US 2013/0228222 A1 (“Shiba”).
Claim 7 is evidenced by “Amorphous Indium-Gallium-Zin-Tin-Oxide TFTs with High Mobility and Reliability”, Tao Sun et al, SID Symposium Digest of Technical Papers 46(1), 2015 (“Sun”).

O’Rourke teaches:

    PNG
    media_image1.png
    423
    674
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    444
    653
    media_image2.png
    Greyscale

1 An imaging element (see e.g. Figs. 14, 38) comprising: 
a photoelectric conversion section that includes 
a first electrode (e.g. 120/122/124 in Fig. 14; see corresponding element numbers in Fig. 38), 
a photoelectric conversion layer (e.g. one or more of 136, 138, and 140 in Fig. 14; see corresponding element numbers in Fig. 38; particularly “bulk heterojunction layer” 138 that “has the function of converting light into electrical charge”, see para 26), and 
a second electrode (e.g. 142 in Fig. 14; see corresponding element numbers in Fig. 38) stacked (vertically as shown in Fig. 14) on one another, 
wherein an inorganic oxide semiconductor material layer 126 (made of ITO, IGZO, IZO, ITZO, or AZO, see para 19) is formed between the first electrode and the photoelectric conversion layer, and the inorganic oxide semiconductor material layer includes indium atoms, gallium atoms, and zinc atoms (in the embodiment having indium gallium zinc oxide). 

O’Rourke does not teach that the inorganic oxide semiconductor material layer includes tin atoms.
Hirose teaches that the inorganic oxide semiconductor material layer includes indium atoms, gallium atoms, tin atoms, and zinc atoms (InSnGaZnO, see para 336-337).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the invention of Hirose, including the InSnGaZnO material, to the invention of O’Rourke. The motivation to do so is that the combination produces the predictable results of choosing one material out of a list of many known metal oxides (para 336-337), one of which is known to have a ratio of elements that benefit mobility (para 339).

Applicant has not disclosed that the claimed material is for a particular unobvious purpose, produces an unexpected result, or is otherwise critical, which are criteria that have been held to be necessary for material limitations to be prima facie unobvious.  The claimed material is considered to be a "preferred" or "optimum" material out of a plurality of well known materials that a person of ordinary skill in the art at the time the invention was made would have found obvious to provide to the invention of the cited prior art reference, using routine experimentation and optimization of the invention.  In re Leshin, 125 USPQ 416 (CCPA 1960).
It has been established that “the [obviousness] analysis need not seek out precise teachings directed to the specific subject matter of the challenged claim” because the Office or “a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ.” KSR Int’ Co. v. Teleflex Inc., 550 U.S. 398, 418 (2007). It is also well settled that a reference stands for all of the specific teachings thereof as well as the inferences one of ordinary skill in the art would have reasonably been expected to draw therefrom. See In re Fritch, 972 F.2d 1260, 1264-65 (Fed. Cir. 1992).

	
O’Rourke and Hirose together further teach and/or suggest as obvious to one of ordinary skill in the art:
Re claims 2-3, O’Rourke and Hirose further teach: wherein when the inorganic oxide semiconductor material layer is represented by InaGabSncZndOc (claim 2) and wherein b > 0 is satisfied (claim 3), but do not explicitly teach wherein the relations 1.8 < (b+c)/a < 2.3 and 2.3 < d/a < 2.6 are satisfied (claim 2).
Applicant has not disclosed that the claimed material is for a particular unobvious purpose, produces an unexpected result, or is otherwise critical, which are criteria that have been held to be necessary for material limitations to be prima facie unobvious.  The claimed material is considered to be a "preferred" or "optimum" material out of a plurality of well known materials that a person of ordinary skill in the art at the time the invention was made would have found obvious to provide to the invention of the cited prior art reference, using routine experimentation and optimization of the invention.  In re Leshin, 125 USPQ 416 (CCPA 1960).

The applicant has not disclosed that the claimed ratios of atoms in the claimed material is/are for a particular unobvious purpose, produce(s) an unexpected result, or is/are otherwise critical, which are criteria that have been held to be necessary for mere dimensional limitations to be prima facie unobvious. Hirose teaches optimizing the ratios of atoms in the IGSZO film (para 336-341). Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was made to add the claimed value(s) to the invention, because such it/they would have been discovered during routine experimentation and optimization of the underlying result-effective variable, in order to optimize material properties such as carrier mobility (para 341).
See, for example, MPEP 2144.05, In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%).
See also, for example, MPEP 2144.03, In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955); Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984); In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).

Re claims 5-6, O’Rourke and Hirose do not explicitly teach the LUMO values of the materials, so do not teach:
5.  The imaging element according to claim 1, wherein a LUMO value E1 of a material constituting a part of the photoelectric conversion layer located in a vicinity of the inorganic oxide semiconductor material layer and a LUMO value E2 of a material constituting the inorganic oxide semiconductor material layer satisfy the following expression: E2 - E1 ≥ 0.1 eV. 
6.  The imaging element according to claim 5, wherein the following expression is satisfied: E2 - E1 > 0.1 eV.

However, Shiba teaches the LUMO value of P3HT (O’Rourke’s PE conversion material) is 3.9 eV (see para 82), and Arora teaches the LUMO value of IGZO (very similar to Hirose’s claimed material) is 4.2 eV. Thus, 4.2 eV - 3.9 eV = 0.3 eV, which is greater than 0.1 eV. Thus, since there is no bound on how small the percentage of Sn atoms may be present (but still being slightly larger than zero), one of ordinary skill in the art would recognize that the claimed limitations would result from the choices in materials, and the optimization thereof, as discussed in claim 1.

Re claim 7, O’Rourke and Hirose teach claim 1, but do not explicitly teach wherein the mobility; they thus do not teach a mobility of a material constituting the inorganic oxide semiconductor material layer is equal to or more than 10 cm2/ Vs.
Sun teaches that IGZTO films may have mobilities of equal or more than 10 cm2/ Vs (see abstract, ~24.7 cm2/ Vs, etc.). 
Because the mobility directly results from the IGZTO material, as a physical property thereof, Sun is evidence that one of ordinary skill in the art would expect Hirose’s material to have a mobility in the claimed range.

8.  The imaging element according to claim 1, wherein the inorganic oxide semiconductor material layer is amorphous (Hirose, para 309). The obviousness and motivation for the addition of Hirose’s material articulated for claim 1 pertains for this claim.
9.  The imaging element according to claim 1, wherein a thickness of the inorganic oxide semiconductor material layer is 1 x 10-8 to 1.5 x 10-7 m (10-80 nm, O’Rourke, para 19).
11.  A stacked-type imaging element comprising: at least one imaging element (see Figs. 14, 38, etc.) according to claim 1. 
12. A solid-state imaging apparatus comprising: a plurality of the imaging elements according to claim 1 (the plurality is well known for an “image sensors”, as they contain arrays of pixels, each having a PE conversion section; see “individual pixel wells”, para 22, “image sensor” para 6). 
13. A solid-state imaging apparatus comprising: a plurality of the stacked-type imaging elements according to claim 11 (Fig. 38; para 16, 22).


Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0054097 A1 (“O’Rourke”) in view of US 2016/0104734 A1 (“Hirose”) and US 7345328 B2 (“Oda”).
	O’Rourke and Hirose teach claim 1 but not wherein the photoelectric conversion section further includes an insulating layer, and a charge storage electrode that is disposed spaced from the first electrode and that is disposed to face the inorganic oxide semiconductor material layer, with the insulating layer interposed therebetween. 
	Oda teaches (see Figs. 2-3) wherein the photoelectric conversion section further includes an insulating layer (multiple are present, see e.g. 118, 114, 107), and a charge storage electrode (multiple electrodes that may contribute to charge storage are present, see e.g. 122, 123, 124, 191, 192, 193, 181, 182, 183) that is disposed spaced from the first electrode and that is disposed to face the inorganic oxide semiconductor material layer (which would be at a location corresponding with 14, 19, 23, 120, 116, or 112), with the insulating layer interposed therebetween.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the invention of Oda to the invention of O’Rourke and Hirose. The motivation to do so is that the combination produces the predictable results of forming a stacked imager capable of photoelectrically converting blue, green, and red light.


Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0054097 A1 (“O’Rourke”) in view of US 2016/0104734 A1 (“Hirose”) and US 2015/0311362 A1 (“Sogabe”).
	O’Rourke and Hirose teach claim 1 and further teach wherein light is incident from the second electrode but do not teach a surface roughness Ra of the inorganic oxide semiconductor material layer at an interface between the photoelectric conversion layer and the inorganic oxide semiconductor material layer is equal to or less than 1.5 nm, and a value of root mean square roughness Rq of the inorganic oxide semiconductor material layer is equal to or less than 2.5 nm.
	Sogabe teaches that surface roughnesses Ra of Indium-oxide based materials to be not more than 1.0 nm (para 37, 39, 55, 92, 104).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the invention of Sogabe to the invention of O’Rourke and Hirose. The motivation to do so is that the combination produces the predictable results of forming an indium-oxide based material to have a smooth surface, allowing it to be transparent, prevent excessive scattering, and have other favorable properties (see e.g. para 9-10, 19, 25).
	While the specific indium-oxide based material was not disclosed by Sogabe, and the Rq value was not disclosed, one of ordinary skill in the art would have expected similar Ra and Rq values to those that are claimed when optimizing the material (ratio of atoms in the IGZTO film of Hirose). 


Conclusion
The prior art made of record, because it is considered pertinent to applicant's disclosure, but which is not relied upon specifically in the rejections above, is listed on the Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Parendo who can be contacted by phone at (571) 270-5030 or by direct fax at (571) 270-6030.  The examiner can normally be reached Monday-Friday from 9 am to 4 pm ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker, can be reached at (303) 297-4722.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Kevin Parendo/Primary Examiner, Art Unit 2819